Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Paragraph 0001 of the specification has been replaced with the following:

[0001] This application is a continuation of U.S. Patent Application No. 15/167,763, filed May 27, 2016, now U.S. Patent No. 10,357,376, which is a continuation of U.S. Patent Application No. 14/287,709, filed May 27, 2014, now U.S. Patent No. 10,342,671 which is a continuation of Ser. No. 12/759,460 filed April 13, 2010, now abandoned, which is a continuation of Ser. No. 12/101,664 filed Apr. 11, 2008, now U.S. Patent No. 10,342,670, which application is a continuation of Ser. No. 10/855,817 filed May 26, 2004 (now U.S. Pat. No. 7,442,211), which is a non-provisional of U.S. Provisional 
Information Disclosure Statement
The information disclosure statement filed 11/07/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRUCE E SNOW/Primary Examiner, Art Unit 3774